DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-10 and 13-22 are currently pending.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. See MPEP § 608.02(g). Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

4.	Claims 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter 

5.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


6.	Claims 5 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The scope of the claims is unclear with respect to “preventing the wireless device to select the sidelink carrier to start using…” while “keeping transmitting on the selected sidelink” (claim 1, lines 3-5). Applicant and Examiner discussed this point (see the summary for interview held July 9, 2021). For purposes of examination, the claim(s) are interpreted such that the prevention of starting is with respect to another sidelink carrier.

7.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


s 2 and 5 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. These claims fail to include all the limitations of the claim upon which they depend because the claimed “second threshold” covers mutually exclusive ranges, respectively. Applicant and Examiner discussed this point (see the summary for interview held July 9, 2021). Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102 & 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed 


12.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

13.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

14.	Claims 1-4, 6, 13-16, and 18 are rejected under 35 U.S.C. 102 (a)(2) as anticipated by the non-patent literature document titled “Sidelink Carrier Aggregation for Mode-4 LTE V2V Communication”1 (hereinafter R1-1712481) or, in the alternative, under 35 U.S.C. 103 as obvious over R1-1712481 in view of U.S. Publication No. 2018/0234889 (hereinafter “Baghel”).

Regarding claims 1 and 13: R1-1712481 teaches a method in a wireless device for transmitting data on sidelink carriers, the method comprising: determining a Congestion Busy Ratio (CBR) of a sidelink carrier; and in response to determining that the CBR is below a first threshold, selecting the sidelink carrier for data transmission and transmitting data on the selected sidelink carrier; in response to determining that the CBR is below a second threshold, transmitting on the selected sidelink carrier (See, e.g., sections 4.1-4.4; load thresholds based on channel busy ratio (CBR) are used for transmitting over sidelink component carriers; note service and CC load thresholds).
R1-1712481 may teach or imply (by virtue of the selected resources, allocation criteria, and threshold comparison), but does not explicitly state the operation of “starting” and “keeping” the transmission on the carrier. To the extent these features are not inherent to the system of R1-1712481, they are nevertheless taught by Baghel. (See, e.g., [0046]-[0057], [0060]-[0067]; note sidelink transmission implementing multiple CBR thresholds utilized for operation, i.e. starting, stopping, and continuing transmission.). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Baghel, such as the threshold and resource allocation functionality, within the system of R1-1712481, in order to prioritize carriers or services and/or improve resource utilization efficiency.
The rationale set forth above regarding the method of claim 1 is applicable to the device of claim 13.

Regarding claims 2-4 and 14-16: R1-1712481 modified by Baghel further teaches
in response to determining that the determined CBR is above the second threshold, stopping data transmission on the selected sidelink carrier (i.e. claim 2); wherein the first threshold comprises a maximum level of congestion that the wireless device can experience before being allowed to start a (See, e.g., R1-1712481 figure 5. See also Baghel: [0046], [0057], and [0060]; note operations of starting/stopping with respect to thresholds.). The motivation for modification set forth above regarding claim 1 is applicable to claims 2-4.
The rationale set forth above regarding the methods of claims 2-4 is applicable to the devices of claims 15-16, respectively.

Regarding claims 6 and 18: R1-1712481 modified by Baghel further teaches wherein the first and second thresholds are associated with a traffic priority identifier (See, e.g., R1-1712481: section 3.2, figure 4. See also Baghel: [0069], [0086], and/or [0104].). The motivation for modification set forth above regarding claim 1 is applicable to claim 6.
The rationale set forth above regarding the method of claim 6 is applicable to the device of claim 18.

15.	Claims 5 and 17 are rejected under 35 U.S.C. 103 as obvious over R1-1712481, in view of Baghel, and in further view of U.S. Publication No. 2019/0394665 (hereinafter “Kim”).

Regarding claims 5 and 17: R1-1712481 modified by Baghel further teaches in response to determining that the CBR is below the second threshold but above the first threshold, keeping transmitting on the selected sidelink carrier (according to the rationale provided above regarding claim 1), but does not explicitly state preventing the wireless device to select the sidelink carrier to start using it if the first sidelink carrier was not used before. However, this feature is taught by Kim (See, e.g., [0146].). It would have been obvious to one having ordinary skill in the art before the effective filing 
The rationale set forth above regarding the method of claim 5 is applicable to the device of claim 17.

16.	Claims 7, 9, 19, and 21 are rejected under 35 U.S.C. 103 as obvious over R1-1712481, in view of Baghel, and in further view of U.S. Publication No. 2020/0107330 (hereinafter “Chae`330”).

Regarding claims 7 and 19: R1-1712481 modified by Baghel substantially teaches the method set forth above regarding claim 1, but does not explicitly state wherein the CBR is weighted by a weight factor. However, this feature is taught by Chae`330 (See, e.g., “four approaches” beginning [0080]; note [0084]-[0087].). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Chae`330, such as the threshold and resource allocation functionality, within the system of R1-1712481 modified by Baghel, in order to improve direct communication between UEs (note Chae`330 [0012]).
The rationale set forth above regarding the method of claim 7 is applicable to the device of claim 19.

Regarding claims 9 and 21: R1-1712481 modified by Baghel and Chae`330 further teaches wherein the weight factor is associated with a traffic priority identifier (See, e.g., R1-1712481: section 3.2, figure 4. See also Baghel: [0069], [0086], and/or [0104].). The motivation for modification set forth above regarding claim 7 is applicable to claim 9.


17.	Claims 8 and 20 are rejected under 35 U.S.C. 103 as obvious over R1-1712481, in view of Baghel, in further view of Chae`330, and in further view of U.S. Publication No. 2020/0107330 (hereinafter “Chae`820”).

Regarding claims 8 and 20: R1-1712481 modified by Baghel and Chae`330 may teach or imply (by virtue of the carrier selection differing according to CBR, as taught therein), but nevertheless fails to explicitly state wherein the weighted CBR represents a probability to select a sidelink carrier. However, this feature is taught by Chae`820 (See, e.g., the abstract and [0133]; note also [0134]-[0140].). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Chae`820, such as the probability functionality, within the system of R1-1712481 modified by Baghel and Chae`330, in order to increase the accommodation capability of a network (note Chae`820 [0005]).
The rationale set forth above regarding the method of claim 8 is applicable to the device of claim 20.

18.	Claims 10 and 22 are rejected under 35 U.S.C. 103 as obvious over R1-1712481, in view of Baghel, and in further view of either Chae`330 or U.S. Publication No. 2020/0146040 (hereinafter “Lee”).

Regarding claims 10 and 22: R1-1712481 modified by Baghel may teach or imply (by virtue of the carrier selection and tracking, as taught therein), but nevertheless fails to explicitly state wherein selecting the sidelink carrier comprising adding the sidelink carrier to a number of currently used (See, e.g., “four approaches” beginning [0080]; note [0083]and [0093].). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Chae`330, such as the threshold and resource allocation functionality, within the system of R1-1712481 modified by Baghel, in order to improve direct communication between UEs (note Chae`330 [0012]).
Alternatively, this feature is taught by Lee (See, e.g., [0146].). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Lee, such as the carrier selection functionality, within the system of R1-1712481 modified by Baghel, in order to manage resources.
The rationale set forth above regarding the method of claim 10 is applicable to the device of claim 22.

Relevant Art
19.	The following prior art not relied upon in this Office action is considered pertinent to Applicant's disclosure: See form PTO-892.

Conclusion
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SLOMS whose telephone number is (571)270-7520. The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS SLOMS/Primary Examiner, Art Unit 2476                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This reference was cited in Applicant’s Information Disclosure Statement submitted March 25, 2020 (NPL cite# 2).